Per Curiam. The above-listed cases, seeking review of the denial of unemployment compensation claims, have been consolidated for consideration of motions for rule on the clerk. In each case, a petition for review of the Arkansas Board of Review’s decision was presented to the Clerk of the Court of Appeals more than 20 days from the date the decision of the Board was mailed to the claimant. Arkansas Code Annotated § ll-10-529(a) (1987) provides that a party to a decision of the Board of Review shall have twenty days from the date the decision is mailed to him in which to request judicial review, which is accomplished by filing a petition for review with the Clerk of the Court of Appeals.  We are constrained to deny the claimant’s motions for rule on the clerk because their petitions for review were filed outside the twenty-day statutory period. We have no authority to extend the deadline for filing a petition for review, Wooten v. Daniels, 271 Ark. 131, 607 S.W.2d 96 (Ark. App. 1980), because the time for appeal from administrative agency determinations is a legislative matter. Lloyd v. Potlatch Corp., 19 Ark. App. 335, 721 S.W.2d 679 (1986). Motions denied. Mayfield, J., dissents.